       Case 4:21-cv-00001-DPM Document 7 Filed 04/09/21 Page 1 of 1



           IN THE UNITED ST ATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                     CENTRAL DIVISION

RON ANTONIO JONES                                            PLAINTIFF

v.                        No. 4:21-cv-00001-DPM

CHRISTY JOHNSON; DR. RONALD
JOHN STUCKEY; VERNA BARNES,
Classification Officer; JOHN DOE, Officer
responsible for bunk assignments                         DEFENDANTS

                                ORDER
     Summons for Verna Barnes has been returned unexecuted with
her last known personal mailing address submitted under seal. Doc. 6.
The Clerk must prepare a new summons for Defendant Barnes using
her personal address.     The United States Marshal must serve the
summons, the complaint, and this Order on Defendant Barnes without
prepayment of fees and costs or security.
     So Ordered.

                                                  j,

                                  D .P. Marshall Jr.
                                  United States District Judge
